Order filed September 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00287-CV
                                   ____________

 UNITED SERVICES AUTOMOBILE ASSOCIATION, USAA CASUALTY
         INSURANCE COMPANY, USAA GENERAL INDEMNITY
       COMPANY, AND GARRISON PROPERTY AND CASUALTY
                 INSURANCE COMPANY, Appellants

                                         V.

          CLEAR VISION WINDSHIELD REPAIR, LLC, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-62868

                                    ORDER

      The notice of appeal in this case was filed May 24, 2021. The clerk responsible
for preparing the record notified this court that appellants had not made payment for
the clerk’s record. No evidence that appellants have established indigence has been
filed. See Tex. R. Civ. P. 145. On June 23, 2021, this court notified appellants that
the appeal was subject to dismissal unless appellants filed a response with proof of
payment for the clerk’s record. No response was filed. In a similar vein, no appellant
has paid the filing fee of $205.00. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to demonstrate to this court that they have made
arrangements to pay for the clerk’s record on or before September 24, 2021. See Tex.
R. App. P. 35.3(c). Appellants are further ordered to pay the filing fee in the amount
of $205.00 to the clerk of this court on or before September 24, 2021. Failure to
fulfill either of these requirements will result in dismissal of this appeal. See Tex.
R. App. P. 5, 37.3(b).



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2